DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a display control system that use the timestamps attached in the graphic command for performing rendering process for plurality of display devices;
Each independent claim identifies, inter alia,  the uniquely distinct features:
each of the plurality of display devices:
acquires the graphics command;
performs first processing and second processing in parallel, the first processing being processing of acquiring only the time stamp attached to the graphics command in the order of generation, and the second processing being processing of performing rendering processing based on the graphics command in the order of generation and acquiring the time stamp attached to the graphics command based on which the rendering processing is performed;
determines whether a difference between latest time stamp acquired in the first processing and latest time stamp acquired in the second processing exceeds a predetermined threshold value; and
when the difference exceeds the predetermined threshold value, performs reduction processing for reducing a load on the rendering processing.
 
The closest prior arts of:
Chin et al. (US 2016/0104455) discloses a control system in Figs. 2 and 4 for controlling a plurality of display devices (41-43) each of the display device receives graphic command to display related information in corporation with each other (Fig. 7) and performs parallel processing (Fig. 5) for acquiring image source and transmit image source to the other displays at different receiving time points (Tr1-Tr3) and transmitting time points (Tt1-Tt2) and display image source at the same time for the plurality of display devices (see Td1=Td2=Td3 Fig. 4).
Huang et al. (US 2011/0157191) discloses a display method in Fig. 3 using timestamps of current image and previous image (step 101 and 103) and when the difference between the timestamps of the first image greater than a first predetermined threshold (step 105), determine current frame rate (step 117) and if the current frame rate higher than second value threshold (step 119), limit frame rate; ¶ [29-31] and [35-36].
However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukagoshi et al (U.S. Patent No. 8,189,679) discloses a method of controlling video-audio system using timestamps for rendering the video and audio data and using a comparator circuit to compare video timestamp VTS and audio timestamp ATS for shorten display  the picture refreshing interval for the video frame (Fig. 9 and col. 11, line 33 – col. 12, lines 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/           Primary Examiner, Art Unit 2692